DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-13, 15-18 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No U.S. 10,790,875 in view of Frenzel et al (EP 2391031).
	With respect to instant claim 1, claim 1 of U.S. 10,790,875 claims the subject matter claimed by instant claim 1 (the transmit mode, the quiet mode of U.S. 10,790,875 corresponds to the claimed “normal operating mode”, discontinuous operation”).
	Claim 1 of U.S. 10,790,875 does not claim 
“the communication circuitry further configured to generate a signal including the gain table indicating the gains to transmit to the device”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication circuitry of claim 1 of U.S. 10,790,875 based on Frenzel et al. to generate a signal including the gain table indicating the gains to transmit to the device to perform implementation of the generation of the data transmitted by the device of U.S. 10,790,875.

Claims 2-17 of modified U.S. 10,790,875 claim the subject matter claimed by instant claims 2-13, 15-18.

4.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No U.S. 10,790,875 in view of Frenzel et al (EP 2391031) and further in view of Sands et al. (U.S. 2011/0142111).
	With respect to instant claim 14, claim 1 does not claim: wherein the communication circuitry is configured to use crosstalk coefficients of another 
In the same field of endeavor, Sands et al. disclose: a communication circuitry is configured to use crosstalk coefficients of another transmission line in a discontinuous operation to estimate the effect on crosstalk noise without said another transmission line ([0005] and Fig. 7, where FEXT cancellation coefficients are determined from inactive (discontinuous mode) lines and the FEXT cancellation coefficients determined from inactive lines “estimate” the effect of crosstalk noise during “normal” transmission (are used to compensate crosstalk based on the estimate that crosstalk noise has been estimated via the already determined crosstalk coefficients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. 17,317,936. based on the teachings of Sands et al. ([0005]) to use crosstalk coefficients of another transmission line in a discontinued operation state to estimate the effect on crosstalk noise without said another transmission line to reduce and/or eliminate correlated alien interference 
from active lines in the vectored device of claim 1 of U.S. 10,790,875 ([0005] of Sands et al.).

Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 


Claim 1, lines 2, 5, 7, 10 recite “communication circuitry” which term is not found within the instant specification. 

Claim 1, line 5-6 recite “further configured to generate a signaling including the gain table indicating the gains to transmit to the device”, also not found within the instant specification.

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “communication circuitry” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Figure 1 illustrates a device 10 and transceivers 11, 12, 13.  In the instant specification “communication circuitry” is not shown in Fig. 1.

Claim 2 recites “a precoder”. Fig. 1 the “vectoring” block  is interpreted to correspond to the claimed “precoder” since [0035] discloses at least “…the precoder for vectoring…”. Yet the claimed “the communication circuitry” is not shown.


lines 5-6 recite “the communication circuitry further configured to generate a signal including the gain table indicating the gains to transmit to the device”

lines 7-9 recite “the communication circuitry further configured to generate a request during the normal operating mode to change at least one gain of the gain table based on another transmission line transmitting in discontinuous operation” 
(emphasis added).

The claimed “generate a signal including the gain table indicating the gains” and “request during the normal operating mode to change at least one gain of the gain table..” is not shown and should be shown in Fig. 6A or Fig. 7 of the instant application.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 5, 7, 9-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al. (U.S. 2008/0298444) in view of Frenzel et al (EP 2391031).
With respect to claim 1, Cioffi et al. disclose:  
communication circuitry (within DSLAM or modem [0196]-[0197]) configured to generate a gain as part of an initialization ([0196]-[0197], [0198] generated gain of the gain scaling factors used by the transmitter to generate a transmitted signal power of a tone (using an energy tone table) of the DSLAM during initialization) the gain indicating gains allocated to subcarriers to transmit over a transmission line in a normal operating mode (lines 1-10 of [0196], [0197] [0198], refer to Fig. 7A, for DSL system schematic [0065] where DSLAM 714 communicates with plural CPE modems 716. The showtime transmit mode corresponds to the claimed “a normal operating mode”) the communication 
the communication circuitry further configured to generate a request during the normal operating mode to change at least one gain of the gain (last sentence of [0197] the claimed request corresponds to the instruction/command to update at least one gain of the used gains during showtime  (i.e. normal operating mode));
the communication circuitry further configured to employ the at least one gain to transmit a subcarrier (at least lines 1-2 of [0196], [0198] and in particular the last sentence of [0196])
and a transceiver configured to transmit the subcarriers (transceiver is implicit within DSLAM of Fig. 7A  to implement communication (transmission/reception) to the plural CPE modems 716, [0207]).

Cioffi et al. do not expressly disclose: table, based on another transmission line transmitting in discontinuous operation, when said another transmission line transmits in discontinuous operation.

In the same field of endeavor, Frenzel et al. disclose: table (lines 5-9 of [0010] gains applied to subcarriers are in gain tables comprising a gain table) , based on another transmission line transmitting in discontinuous operation (lines 1-15 of [0030], where some of the communication connections may be switched between a regular 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the gain (indicating gains allocated to subcarriers) of Cioffi et al. as a gain table as taught by Frenzel et al. because it is known and suitable to formulate gain applied to subcarriers as a gain table (lines 5-9 of [0010] of Frenzel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the DSLAM of Cioffi et al. to recognize that during operation (showtime of Cioffi et al.) some of the transmission lines (715 of Fig. 7A) transmit in discontinuous operation (transmit in the low power mode taught by Frenzel) and take this (transmission in low power mode) into account when updating the gain (and bit loading) during showtime (Cioffi et al. [0197]-[0198], also for example [0199]-[0201] also [0058] of Frenzel switch to low power gain tables in the low power mode).

With respect to claim 2, modified Cioffi et al. does not expressly disclose: further comprising a precoder configured to generate crosstalk coefficients that offset crosstalk in a combination of the transmission lines.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DSLAM of Cioffi et al. to use a precoder (to perform at least partial vectoring) to reduce or cancel FEXT in the system of Cioffi et al.,  (Freznel lines 1-5 of [0023], [0002]-[0003]).

With respect to claim 5, modified Cioffi et al. disclose: wherein the communication circuitry is configured to calculate transmit times to adapt at least one of actual data rates lower than target rates or peak data rates higher than the target data rates (implicit as part of implementing the updating of the number of bits per carrier (which affects data rate) performed during showtime by the system of Cioffi [0197]. Also [0198] of Chioffi refer to the disclosed “…the data rate must be equal to or larger than a minimum data rate, and that the data rate cannot exceed a maximum data rate..” The actual data rates of at least some of the respective signals transmitted over 715 to CPEs 716 are therefore lower than target (maximum) data rates).



With respect to claim 9, modified Cioffi et al. discloses wherein the communication circuitry is further configured to generate the gain table for combinations of the transmission lines being in the normal operating mode and in discontinuous operation (takes place in the DSLAM of modified Cioffi et al. over the course of operation of the DSL system which updates its gain table during showtime during which different lines enter respective discontinuous operation (low power mode) whereas other operate in the normal operating mode)

With respect to claim 10, modified Cioffi et al. discloses: wherein the communication circuitry is configured to operate in accordance with a wireline communication protocol (lines 1-4 of [0040]).

With respect to claim 15, modified Cioffi et al. discloses: wherein the communication circuitry is configured to generate a bit loading table for a combination of the 
With respect to claim 16, modified Cioffi et al. discloses: wherein the network includes customer premises equipment that is configured to change the gain table according to the request to change some of the gains of the gain table in discontinuous operation ([0197] DSL device and Fig. 7A where the  716s are CPE modems also [0207]).

With respect to claim 17, modified Cioffi et al. discloses: wherein the device is included in a distribution point (Fig. 7A where 714 comprises the claimed distribution point, via its  operation it distributes data to CPEs 216 ).
	Modified Cioffi et al. do not disclose: and housed in a cabinet. However Cioffi et al. disclose: and housed in a cabinet (Fig. 5A, optical fiber link 513 to distribution point 518 described as fiber to the cabinet meaning that distribution point 518 is housed in a cabinet [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to house the distribution point 714 (of Fig. 7A) in a cabinet since it is disclosed by Cioffi ([0054] to be suitable housing for a distribution point to protect the distribution point of Fig. 7A of Cioffi from the elements..


3 is rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al. (U.S. 2008/0298444) in view of Frenzel et al (EP 2391031) and further in view of Cruz et al. (U.S. 2006/0046658).
With respect to claim 3, modified Cioffi et al. disclose: wherein the communication circuitry is further configured to detect a power consumption for given target data rates over time based on a power per transmission line for a set of specific transmission lines ([0198] refer to the power constraint, constraints applied to each of the links whose gain and bit loading are determined).
Neither Cioffi et al. nor Frenzel et al. expressly disclose: minimum.
In the field of link scheduling, power allocation in communication links, Cruz et al., disclose: minimum (lines 1-5 of [0018] refer to the minimizes the total average power consumption).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cioffi et al. based on Cruz et al. perform bit loading and gain selection per link to minimize power consumption which does not exceed the maximum aggregate transmitted signal power to achieve power savings in the DSLAM of Cioffi et al.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al. (U.S. 2008/0298444) in view of Frenzel et al (EP 2391031) and further in view of Liu (U.S. 2005/0003794).
With respect to claim 4, modified Cioffi et al. discloses: wherein the communication circuitry is configured to select transmission times of at least one 
Neither Cioffi et al. nor Frenzel et al. disclose: to minimize power consumption
In the field of implementing communication to stations, Liu discloses: to minimize power consumption ([0027] in particular the last sentence, also [0107]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a priority queue to arrange an order of transmissions to the CPEs to minimize the total power consumption of the network (Liu, [0027]). 

11.	Claims 6, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al. (U.S. 2008/0298444) in view of Frenzel et al (EP 2391031) and further in view of Kerpez et al. (U.S. 2004/0095921).
	With respect to claim 6, neither Cioffi et al. nor Frenzel et al. disclose: wherein the communication circuitry is configured to increase bit rates of active transmission lines when other lines are in discontinuous operation.
	In the same field of endeavor, DSL communication, Kerpez et al. disclose: a communication circuitry is configured to increase bit rates of active transmission lines when other lines are in the discontinuous operation ([0059]  refer to the “…exploit periods of low crosstalk thereby allowing active uses to transmit at higher bit rate when other users are inactive”).


With respect to claim 12, neither Cioffi et al. nor Frenzel et al. disclose: wherein the communication circuitry is configured to predict data rates for different configurations of a timesharing discontinuous operation of the transmission lines.
	In the same field of endeavor, DSL communication, Kerpez et al. disclose: a communication circuitry is configured to predict data rates for different configurations of a timesharing discontinuous operation of transmission lines. ([0059]  prediction of bit rates (higher bit rates) for the active users when other users are inactive, the prediction is understood to be performed for different configurations of a timesharing discontinuous operation of the lines (shared time of inactive users) of the DSL of Kerpez).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cioffi et al. to predict and increase the bit rate of active (transmit mode) lines when other lines are inactive (as taught by Kerpez et al.) to obtain the advantage of increase the bit rate of the lines of Cioffi which are transmitting (active).

Claim 8 is rejected based on a rationale similar to the one used to reject claim 12 above (timesharing discontinuous protocol, with time sharing inactive users) and the .

12.	 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al. (U.S. 2008/0298444) in view of Frenzel et al (EP 2391031) and further in view of Chang et al. (U.S. 2012/0324262).
	With respect to claim 11, neither Cioffi et al. nor Frenzel et al expressly disclose: wherein the wireline protocol is an xDSL standard including G.fast.
	In the same field of endeavor, DSL communication, Chang et al. disclose: a wireline protocol is an xDSL standard including G.fast ([0006], last 3 lines of [0107]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the system of Cioffi et al. according to  
G. fast xDSL standard which is one of known and suitable for data communication DSL standards.

13.	 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al. (U.S. 2008/0298444) in view of Frenzel et al (EP 2391031) and further in view of Bala et al. (U.S. 2013/0208587)
	With respect to claim 13, neither Cioffi et al. nor Frenzel et al. disclose: wherein the communications circuitry is configured to use timesharing to separate joining configurations including a joining transmission line to currently active configurations.
	In the field data communication, Bala et al. disclose: a communications circuitry is configured to use timesharing to separate joining configurations including a joining 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use timesharing as taught by Bala to separate joining configurations (of differing DSL standards/versions) to avoid self-interference between the different DSL standards/versions ([0152] Bala).
	
14.	 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al. (U.S. 2008/0298444) in view of Frenzel et al (EP 2391031) and further in view of Sands et al. (U.S. 2011/0142111).
	With respect to claim 14, neither Cioffi et al. nor Frenzel et al. disclose: wherein the communication circuitry is configured to use crosstalk coefficients of another transmission line in discontinuous operation to estimate the effect on crosstalk noise without said another transmission line.
In the same field of endeavor, Sands et al. disclose: a communication circuitry is configured to use crosstalk coefficients of a transmission line in a discontinuous operation state to estimate the effect on crosstalk noise without said another transmission line ([0005] and Fig. 7, where FEXT cancellation coefficients are determined from inactive lines and the FEXT cancellation coefficients determined from inactive lines “estimate” the effect of crosstalk noise during “normal” transmission (are used to compensate crosstalk based on the estimate that crosstalk noise has been estimated via the already determined crosstalk coefficients).

from active lines in a vectored DSL system ([0005] of Sands et al.).

15.	 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cioffi et al. (U.S. 2008/0298444) in view of Frenzel et al (EP 2391031) and further in view of Caven (U.S. 2007/0002599).
	With respect to claim 18, neither Cioffi et al. nor Frenzel et al. disclose: wherein the network includes a fiber to the distribution point (FTTdp) that transmits the data from a central office to the device.
	In the same field of endeavor, Caven discloses: a network includes a fiber to adistribution point (FTTdp) that transmits  data from a central office to a device ([0003] refer to the fiber connection between the central office (CO) and distribution point (street cabinet) and houses/comprises a device (DSLAM), the distribution point transfers data from the CO to the device (DSLAM) via the fiber link.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DSL system (Fig. 7A) of Cioffi as Fiber to Cabinet ([0003] of Caven) to provide high data rate services to 
increased number of subscribers (CPEs).


s 1-2, 9-10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129).
With respect to claim 1, Frenzel et al discloses: communication circuitry (e.g. circuitry within communication device 10 of Fig. 1 or within 20 of Fig. 2) configured to generate a gain table as part of an initialization (at least lines 1-6 of [0056]), the gain table indicating gains allocated to subcarriers to transmit over a transmission line in a normal operating mode of at least one of those lines  (lines 1-6 of [0056] and at least lines 1-5 of [0030] refer to the regular operation (transmit) mode. The regular (transmit) mode is understood to use a generated gain table to implement transmission via the used subcarriers),
 the communication circuitry further configured to generate a signal including the gain table indicating the gains to transmit to the device (implicit when device 10 prepares for transmission data via the used subcarriers in the normal (transmit) mode);
the communication circuitry further configured to generate a request during the normal operating mode to change at least one gain of the gains based on another transmission line transmitting in discontinuous operation (lines 18-20 of [0056], [0058], [0059], lines 8-12 of [0066[ disclose a request being received to signal the start of a lower power mode, alternatively a request to change at least one of the gains is generated internally within 10 as part of using or switching to the different (low power which correspond to the claimed discontinuous operation  [0008]) gain tables, lines 4-9 of [0010])  in which some of the transmission lines discontinue operation, lines [0044], 48-51 of [0047] different gains are used in the low power mode (discontinuous 
the communication circuitry further configured to employ the at least one gain to transmit a subcarrier when said another transmission line transmits in discontinuous operation ([0058]); and  a transceiver configured to transmit the subcarriers (implicit within communication device 10 and required to perform the disclosed transmission).
Frenzel et al. do not disclose: to change at least one gain of the gain table.
In the field of using bit loading and gain table, Reina discloses: to change at least one gain of the gain table (lines 1-3 of [0042] refer to the updating of the gain table (and bitloading table) when the system enters a low-power mode (and leaves normal power mode) [0040]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication circuitry of Frenzel et al to update the gain table (used in the normal transmit mode) when it enters the discontinuous operation (low power mode of Frenzel) as an alternative way of implementing change of gain (also bit loading) during the discontinuous mode (low power mode, [0042] of Reina).

With respect to claim 2, modified Frenzel et al. disclose: further comprising a precoder configured to generate crosstalk coefficients that offset crosstalk in a combination of the transmission line (Fig. 2, refer to the precoder 22 which performs vectoring which uses crosstalk coefficients to remove crosstalk among the transmit lines, lines 1-12 of [0023], [0031], lines 13-16 of [0032] for example refer to the partial vectoring on only some of 

With respect to claim 9, modified Frenzel et al. discloses wherein the communication circuitry is further configured to generate the gain table for combinations of the transmission lines being in the transmit mode and the quiet mode (takes place in the 10of modified Cioffi et al. over the course of operation of the DSL system depending on which lines enter low power mode over time).

With respect to claim 10, modified Frenzel et al. discloses: wherein the communication circuitry is configured to operate in accordance with a wireline communication protocol (approximate middle of [0033] refer to the disclosed VDSL or VDSL2 communication protocols).

With respect to claim 15, modified Frenzel et al. disclose: wherein the communication circuitry is configured to generate a bit loading table for a combination of the transmission lines in the normal operating mode and the discontinuous operation (part of updating the gain table as a function of lines entering discontinuous operation (low power mode)).

With respect to claim 16, modified Frenzel et al. disclose: wherein the network includes customer premises equipment that is configured to change the gain table according to the request to change some of the gains of the gain table in the discontinuous operation .

17.	Claim  3 is rejected under 35 U.S.C. 103 as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Cruz et al. (U.S. 2006/0046658).
With respect to claim 3, neither Frenzel et al. nor Reina disclose: wherein the communication circuitry is further configured to detect a minimum power consumption for given target data rates over time based on a power per transmission line for a set of specific transmission lines 
In the field of link scheduling, power allocation in communication links, Cruz et al., disclose: a  communication circuitry is further configured to detect a minimum power consumption for given target data rates over time based on a power per transmission line for a set of specific transmission lines  (lines 1-5 of [0018] refer to the minimizes the total average power consumption to support minimum average rate requirements per link).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenzel et al. based on Cruz et al to implement a power allocation policy that minimizes the total average power consumption to support minimum average rate requirements per link to support higher throughput ([0018] of Cruz et al.).

4 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Liu (U.S. 2005/0003794).
With respect to claim 4, modified Frenzel et al. disclose: wherein the communication circuitry is configured to select transmission times of at least one configuration of the transmission lines in the normal operating mode and the discontinuous operation (part of performing transmission during normal transmission and transmission in low power mode of Frenzel).
Neither Frenzel et al. nor Reina disclose: to minimize power consumption.
In the field of implementing communication to stations, Liu discloses: to minimize power consumption ([0027] in particular the last sentence, also [0107]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a priority queue to arrange an order of transmissions to the communication devices 16 to minimize the total power consumption of the network (Liu, [0027]). 

19.	Claims 5-6, 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Kerpez et al. (U.S. 2004/0095921).
	With respect to claim 6, neither Frenzel et al. nor Reina disclose: wherein the communication circuitry is configured to increase bit rates of active transmission lines when other lines are in the discontinuous operation.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenzel et al. to increase the bit rate of active (normal transmit mode) lines when other lines are in discontinuous operation (as taught by Kerpez et al.) to obtain the advantage of increasing the bit rate of the lines of Frenzel  which are transmitting (active).

Claim 5 is rejected based on a rationale similar to the one used to reject claim 6 above (increasing the bit rates of lines of Frenzel which are trasnsmitting (when other lines are inactive) involves calculating transmit times to adapt at least one of actual data rates lower than target data rates or peak rates higher than the target data rates (at least the latter)).

With respect to claim 12, neither Frenzel et al. nor Reina disclose: wherein the communication circuitry is configured to predict data rates for different configurations of a timesharing discontinuous operation of the transmission lines.
	In the same field of endeavor, DSL communication, Kerpez et al. disclose: a communication circuitry is configured to predict data rates for different configurations of a timesharing discontinuous operation of transmission lines. ([0059]  prediction of bit 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenzel et al. to predict and increase the bit rate of active (transmit mode) lines when other lines are in discontinuous operation (as taught by Kerpez et al.) to obtain the advantage of increasing the bit rate of the lines of Frenzel which are transmitting (active).

Claim 8 is rejected based on a rationale similar to the one used to reject claim 12 above (timesharing discontinuous protocol, with time sharing discontinuous (inactive) users) and the timesharing protocol using at least a configuration update command (e.g. which users are inactive or number of inactive users).

20.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Cioffi et al. (U.S. 2008/0298444).
	With respect to claim 7, neither Frenzel nor Reina disclose: wherein the communication circuitry is configured to maximize data rates for each of a plurality of configurations of the transmission lines to shorten transmit times.
In the same field of endeavor, Cioffi et al. discloses: a communication circuitry is configured to maximize data rates for each of a plurality of configurations of a transmission lines to shorten transmit times ([0199]-[0204] refer to the disclosed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenzel et al. based on Cioffi et al. to maximize data rates for each of a plurality of configurations of the transmission lines (2 service priorities) to shorten transmit times as part of selecting bit loading and gain for each of the links based on different service priorities ([0199]-[0204] of Cioffi et al.).

21.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Chang et al. (U.S. 2012/0324262).
	With respect to claim 11, neither Frenzel et al nor Reina expressly disclose: wherein the wireline protocol is an xDSL standard including G.fast.
	In the same field of endeavor, DSL communication, Chang et al. disclose: a wireline protocol is an xDSL standard including G.fast ([0006], last 3 lines of [0107]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the system of Frenzel et al. according to  
G. fast xDSL standard which is one of known and suitable for data communication DSL standards.


13 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Bala et al. (U.S. 2013/0208587).
	With respect to claim 13, neither Frenzel et al. nor Reina disclose: wherein the communications circuitry is configured to use timesharing to separate joining configurations including a joining transmission line to currently active configurations.
	In the field data communication, Bala et al. disclose: a communications circuitry is configured to use timesharing to separate joining configurations including a joining line to currently active configurations (Fig. 3, [0152] where timesharing for joining user(s) of a different standard takes place in 306, and the timesharing (time slots 304, 306) separate a joining user/link  from currently active configurations (304)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use timesharing as taught by Bala to separate joining configurations (of differing DSL standards/versions) to avoid self-interference between the different DSL standards/versions ([0152] Bala).
	
23.	 Claim 14, is rejected under 35 U.S.C. 103 as being unpatentable over  Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Sands et al. (U.S. 2011/0142111).
	With respect to claim 14, neither Frenzel et al. nor Reina disclose: wherein the communication circuitry is configured to use crosstalk coefficients of another transmission line in a discontinuous operation to estimate the effect on crosstalk noise without said another transmission line.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenzel et al. based on the teachings of Sands et al. ([0005]) to use crosstalk coefficients of another transmission line in a discontinued operation state to estimate the effect on crosstalk noise without said another transmission line to reduce and/or eliminate correlated alien interference 
from active lines in the vectored DSL system of Frenzel ([0005] of Sands et al.).

24.	 Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frenzel et al (EP 2391031) in view of Reina (U.S. 2005/0271129) and further in view of Caven (U.S. 2007/0002599).
	With respect to claim 17 neither Frenzel et al nor Reina disclose: wherein the device is included in a distribution point and housed in a cabinet.
In the same field of endeavor, Caven discloses: a  device is included in a distribution point and housed in a cabinet ([0003] DSLAM device in a distribution point and housed in a street cabinet).


With respect to claim 18, neither Frenzel et al. nor Reina disclose: wherein the network includes a fiber to the distribution point (FTTdp) that transmits the data from a central office to the device.
	In the same field of endeavor, Caven discloses: a network includes a fiber to adistribution point (FTTdp) that transmits  data from a central office to a device ([0003] refer to the fiber connection between the central office (CO) and distribution point (street cabinet) and houses/comprises a device (DSLAM), the distribution point transfers data from the CO to the device (DSLAM) via the fiber link.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DSL system (Fig. 1) of Frenzel as the known Fiber to Cabinet ([0003] of Caven) to provide high data rate services to 
increased number of subscribers (CPEs) and where device 10 of Frenzel is implemented as a DSLAM device at a distribution point and housed in a street cabinet –.

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berg et al. (U.S. 2013/0010931) refer to Fig. 1a where DSLAM 10 comprises transceivers (10-1…10-n) and processing circuitry (CPU, 16, 18) which performs processing functions according to the invention ([0063]-[0066]).


Contact Information
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SOPHIA VLAHOS
Examiner
Art Unit 2633


/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        
09/21/2021